Title: Charles Willson Peale to Thomas Jefferson, 15 January 1818
From: Peale, Charles Willson
To: Jefferson, Thomas


                    
                        Dear Sir
                        Belfield
Jany 15. 1818.
                    
                    there is very little probability that I can give you any information on what may be  termed improvements made in Europe, your acquaintance with learned men in every quarter of the World, and your exalted knowledge of Science and arts in every department, and with all your fondness for the promotion of all useful discoveries that promise any benefit to mankind, I believe never escape your notice. The late invention of reversed segments of the cylinder in Spectacles I have under tryal.  Since I have resumed my Pencil I make use of a pr of those Spectacles of 3 feet focus, which enables me to see my Setter and also my picture nearly as well as I could at a much eal earlylier time of life, therefore I am enabled to give a higher finish to my work than I had done of late.—and I even forget that I have Spectacles on, or want the use of magnifiers—I fear that I am ingrossing your  time with what you will consider triffling, but I entreat your indulgence to the Ideas of an old man fond of his improvements—and desireous to shew what effects his age has on his labours—soon after I had resumed my practice of painting Portraits, I found that the heads which I painted with Spectacles were smaller than life, which I have ever considered a bad taste, unless they were very considerably small. Therefore I afterwards found it best to paint the first setting without Spectacles, by which I could make the general effect of proportion and even a strong likeness, but my painting was very rough, afterwards I blended the various tincts togather & thus softened the work to please the common Eye, and in this manner I pleased those who obleged me by Settings. But in addition to the advantage of the use of these  Spectacles of long focus, I have from my Son Rembrandts knowledge of Colours a System of colouring, which greatly facilitates my work—as the Painters term it, he has given me a Pallet. a system so simple & easy in the immatation of nature:, of flesh &c that I can play with the colours and produce any effect I choose and haveg so much in my command I promise to my self many additional portraits to my Museum and perhaps some historical pictures. but I have not at this time Room to place them. It would give me pleasure to know your opinion of these this new invention of Magnefiers.
                    I cannot yet tell what the Corporation of Philada will do to secure the Museum to this City, the matter is now under their consideration, but the envy of some men and the want of liberality in others I fear, or I rather suspect will prevent these public bodies from securing a valuable Institution to the City—I have thoughts of making an offer of the Museum to Congress. The Collection of Revolutionary characters must have esteemed value with the Government of the United States, and such an extensive collection of the subjects of Nature will also have its Value with some members, you will do me a great favor in giving me your opinion on the subject, and if you are of opinion that there is a probability of my making a sale to of the Museum to the United States—you will greatly oblege me by advising me whom I should ask to introduce the business, in the House of representatives or Senate.
                    I know that the members of the corporation wish to retain the Museum here, and if they believed that I could sell it and send it away, they probably would imbrace my proposition of fixing it permanantly in the State House and allow me to build over the Wings at each end. some of them think that they ought not wholy to give up the Center building, under an Idea that they might in some future day want it for some other purpose.
                    But the most important consideration with me, is, that I ought now to secure it from a division which inevitably would be the case at my death, if not prevented before hand.   My youngest Son (Titian) is gone with Mr Ord Mr Say and Mr McClure to collect subjects of Natural history in Georgia and the Florada’s—I have heard that they ment to go the rout that Mr Bartram had taken—my young Son is a very industrous collecter and he preserves Animals in great perfection.
                    I have several Portraits in hand for the Museum Among them one of Doctr Wistar, the Dr is not a favorable setter, yet with the expedetion of my pencil I shall, I hope, to make a speaking picture.
                    I fear I shall never see you at my Museum, and I hope you have a multitude of enjoyments at home—and that you may long enjoy them perfect happiness is the ardent wish of your friend
                    C W Peale
                